TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00076-CV


               In re Wesley H. Mau, Hays County Criminal District Attorney


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                                            ORDER


PER CURIAM

               Relator Wesley H. Mau has filed a petition for writ of mandamus and motion for

temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily stay

the trial court’s order requiring the State to duplicate and provide copies of the forensic interview

recordings pending further order of this Court. See id. 52.10(b). The Court also orders the real

party in interest to file a response addressing the recent decision by the Court of Criminal

Appeals of Texas in In re State ex rel. Ogg, No. WR-91,936-01, 2021 WL 800761 (Tex. Crim.

App. Mar. 3, 2021) on or before Monday, March 22, 2021.

               It is ordered on March 16, 2021.



Before Justices Goodwin, Triana, and Kelly.